UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1041



MICHAEL T. MASUOKA,

                                            Plaintiff - Appellant,

          versus


G.W.     MURPHY     CONSTRUCTION     COMPANY,
INCORPORATED, Employer; ARGONAUT INSURANCE
COMPANY, INC., Insurance Carrier; JOHN AND
JANE   DOES,   Entities;   DOES   CORPORATION,
Entities; DOES PARTNERSHIP, Entities; JOHN AND
JANE DOES; GOVERNMENTAL ENTITIES,


                                           Defendants - Appellees.




                             No. 04-1568



MICHAEL T. MASUOKA,

                                            Plaintiff - Appellant,

          versus


G.W.    MURPHY        CONSTRUCTION    COMPANY,
INCORPORATED,

                                             Defendant - Appellee,
          and


ARGONAUT INSURANCE COMPANY, INC.; KENNETH T.
GOYA, Insurance Agent,

                                                         Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, James C.
Cacheris, District Judges. (CA-02-1671; CA-00-829)


Submitted:   November 17, 2004           Decided:   December 3, 2004


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael T. Masuoka, Appellant Pro Se.       Mark David Crawford,
FRIEDLANDER, MISLER, SLOAN, KLETZKIN & OCHSMAN, PLLC, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

           In these consolidated appeals, Michael T. Masuoka appeals

the district court’s orders denying his various post-judgment

motions. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Masuoka v. G.W. Murphy Constr. Co., Nos. CA-02-1671;

CA-00-829 (E.D. Va. Dec. 2, 2003; filed Dec. 4 & entered Dec. 5,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -